           Case 2:18-cr-00266-WBS Document 165 Filed 08/23/21 Page 1 of 3


 1   Daniel B. Olmos (SBN: 235319)                             Jeremy Delicino (SBN: 296120)
     NOLAN BARTON & OLMOS, LLP                                 JEREMY M. DELICINO LLC
 2
     600 University Ave                                        550 West C Street, Suite 790
 3   Palo Alto, CA 94301                                       San Diego, CA 92101
     Tel: (650) 326-2980                                       Tel: (801) 364-6474
 4   Fax: (650) 326-9704                                       Fax: (801) 364-5014
     Email: dolmos@nbo.law                                     Email: jeremy@jeremydelicino.com
 5
     Counsel for Defendant
 6
     Joshua George
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10                                           SACRAMENTO DIVISION

11
     UNITED STATES,                                           Case No.: Case No. 18-CR-0266-WBS
12
                              Plaintiff,
13                                                            STIPULATION AND ORDER TO
             vs.                                              CONTINUE HEARING
14
     JOSHUA BILAL GEORGE, ET AL.,
15

16                            Defendant.

17

18           IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant

19   United States Attorney Robert J. Artuz, and Defendant Joshua George, through undersigned counsel,

20   that the August 23, 2021, hearing in this matter be continued to August 30, 2021 at 9:00 a.m. The

21   parties anticipate that a change of plea will occur at the hearing.

22           Specifically, the parties agree and stipulate, and request that the Court find the following:

23           a) Counsel for defendant Daniel Olmos has been in trial in United States District Court for

24   the Northern District of California, San Jose Division, in the matter United States v. Chen, et al., Case

25   No. 17-CR-00603-BLF, since July 23, 2021. The jury is currently deliberating, but the court has left

26   next week open in case it is necessary.

27           b) Defense counsel Jeremy Delicino and Defendant Joshua George reside in San Diego.

28           c) The government does not object to the continuance.


     United States v. George; Case No. 18-CR-0266 WBS; Stipulation and Order to Continue Hearing
           Case 2:18-cr-00266-WBS Document 165 Filed 08/23/21 Page 2 of 3


 1

 2
             For the foregoing reasons, the parties stipulate to continue the hearing presently scheduled on
 3
     August 23, 2021 to August 30, 2021.
 4

 5
     IT IS SO STIPULATED:
 6

 7
     Dated: August 20, 2021                             NOLAN BARTON & OLMOS, LLP
 8
                                                           /s/ Daniel B. Olmos
 9                                                      Daniel B. Olmos
                                                        Attorney for Defendant Joshua George
10

11

12   Dated: August 20, 2021                             PHILLIP A. TALBERT
                                                        Acting United States Attorney
13
                                                        By: /s/ Robert J. Artuz
14                                                      Robert J. Artuz
15                                                      Assistant United States Attorney

16

17

18

19
20

21

22

23

24

25

26
27

28


     United States v. George; Case No. 18-CR-0266 WBS; Stipulation and Order to Continue Hearing
           Case 2:18-cr-00266-WBS Document 165 Filed 08/23/21 Page 3 of 3


 1

 2

 3                                    UNITED STATES DISTRICT COURT
 4                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                           SACRAMENTO DIVISION
 6

 7
     UNITED STATES,                                          Case No.: 18-CR-0266-WBS
 8
                              Plaintiff,
 9                                                           ORDER TO CONTINUE HEARING
                     v.
10

11   JOSHUA BILAL GEORGE, ET AL.,

12                            Defendant.

13

14

15           GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
16
     hereby ordered that the August 23, 2021 hearing for Defendant Joshua George be continued to
17
     August 30, 2021 at 9:00 a.m. for a change of plea.
18

19
20           IT IS SO ORDERED.
21

22   Dated: August 23, 2021
23

24

25

26
27

28


     United States v. George; Case No. 18-CR-0266 WBS; Stipulation and Order to Continue Hearing
